Title: From Thomas Jefferson to David Hosack, 5 March 1821
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
Mar. 5. 21.
At the request of mr Coffee I formerly took the liberty of putting a letter to him under the protection of your cover, having occasion to make him again a remittance of 40. D. for a like object with the former, and not knowing certainly that he is at N. York, I take the same liberty again. the remittance being to be made by my correspondent in Richmond I pass this letter thro’ his hands that he may inclose in it the one he addresses to mr Coffee. I embrace with pleasure every occasion of assuring you of my great esteem & respect.Th: Jefferson